ACCEPTED
                                                                                      03-15-00363-CV
                                                                                              6936678
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 9/15/2015 3:29:50 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                            CASE NO. 03-15-00363-CV

                                                                FILED IN
                  IN THE COURT OF APPEALS     3rd COURT OF APPEALS
                                                  AUSTIN, TEXAS
       FOR THE THIRD JUDICIAL DISTRICT AT AUSTIN,   TEXAS
                                              9/17/2015 4:17:50 PM
                                                             JEFFREY D. KYLE
                                                                  Clerk
    TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES,

                                     Appellant,

                                         v.

            BRILLIANT STARTS LEARNING ACADEMY, L.L.C.

                                     Appellee .


    On Interlocutory Appeal from the 207TH District Court, Comal County,
     Texas; Cause No. C2015-0676B; before the Honorable Dib Waldrip


                    APPELLANT’S BRIEF and APPENDIX



KEN PAXTON                           Pat Tulinski
Attorney General of Texas            State Bar No. 20283485
                                     Assistant Attorney General
CHARLES E. ROY                       TEXAS ATTORNEY GENERAL’S OFFICE
First Assistant Attorney General     P.O. Box 12548, Capitol Station
                                     Austin, Texas 78711-2548
JAMES E. DAVIS                       Telephone: (512) 475-4170
Deputy Attorney General for          Facsimile: (512) 320-0167
Civil Litigation                     pat.tulinski@texasattorneygeneral.gov
                                     Attorneys for Appellant
DAVID A. TALBOT, JR.
Chief, Administrative Law Division


                     ORAL ARGUMENT REQUESTED
                IDENTITY OF PARTIES AND COUNSEL:

Appellant: Texas Department of Family & Protective Services (“DFPS”)

Counsel for Appellant:

      Pat Tulinski
      TBN 20283485
      Assistant Attorney General
      Texas Attorney General’s Office
      Administrative Law Division
      300 W. 15th Street, 10th Floor
      Austin, Texas 78711
      Tel. 512-475-4170
      Fax 512-320-0167
      Email: pat.tulinski@texasattorneygeneral.gov

Appellee: Brilliant Starts Learning Academy, LLC (“Daycare”)

Counsel for Appellee:

      Gregory B. Cagle
      TBN 00790414
      1602B State Street
      Houston, Texas 77007
      Tel. 713-489-4789
      Fax 713-489-4792
      Email: gcagle@tmpalawyer.com

      Scot R. Courtney
      TBN 00790515
      P.O. Box 787
      San Marcos, Texas 78677-0787
      Tel. 512-392-9292
      Fax 512-532-6766




                                         ii
                                            TABLE OF CONTENTS

Identity of Parties and Counsel............................................................................................. ii

Index of Authorities .............................................................................................................. iv

   I.     Statement of the Case and Procedural History....................................................... 1

   II.      Request for Oral Argument ..................................................................................... 2

   III. Jurisdictional Statement ............................................................................................ 2

   IV. Standard of Review.................................................................................................... 2

   V.       Issue Presented .......................................................................................................... 4

   VI. Statement of Facts and Argument .......................................................................... 4

   VII. Conclusion and Prayer .............................................................................................. 8

   VIII. Trap 9.4(I)(3) Certificate of Compliance ............................................................... 9

   IX. Certificate of Service .............................................................................................. 10




                                                                  iii
                                       INDEX OF AUTHORITIES


  Cases

Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002) ............................................3

Landon v. Jean-Paul Budinger, Inc., 724 S.W.2d 931, 935-36 (Tex. App. – Austin 1987,
  no writ) ....................................................................................................................3

Sonwalkar v. St. Luke’s Sugar Prop. Partnership, L.L.P., 394 S.W.3d 186, 197 (Tex. App.
  – Houston [1st Dist] 2012, no pet.) ...........................................................................6
  Statutes

Texas Civil Practice & Remedies Code § 51.014(a)(4) (West 2014) ..............................2

Tex. Hum. Res. Code § 42.072(e) (West 2013) .................................................. passim

Tex. Civ. Prac. & Rem. Code Ann. § 65.001 (West 2008) ............................................6




                                                              iv
TO THE HONORABLE THIRD COURT OF APPEALS:

          Appellant Texas Department of Family & Protective Services (“DFPS”)

respectfully requests that this Court dissolve the Temporary Injunction issued by the

District Court.

I.        Statement of the Case and Procedural History.

          An employee of Brilliant Starts’ Learning Academy, LLC (“daycare”)

intentionally and routinely assaulted many children in care. RR Vol. 11 at 86 and

Defendant’s Exhibit 1 2 (video excerpts of assaults). When DFPS became aware that

2 of the 3 owners of the daycare were indicted on felony charges of failure to report

child abuse, DFPS issued an emergency order, closing the daycare for 30 days, while

DFPS attempted to complete an investigation concerning the injuries. RR Vol. 1 at

91. On the daycare’s request, District Judge Dib Waldrip granted an ex parte

Temporary Restraining Order, effectively voiding DFPS’s emergency closure order

and allowing the daycare to continue operating. See Order Dated May 4, 2015.

DFPS then moved to dissolve the Temporary Restraining Order, which Judge

Waldrip heard and denied. RR Vol 1 at 165. Having completed its investigation and

having clarified with Judge Waldrip that his restraining order was not intended to

     1
       Volume 1 is a court reporter’s record of the hearing on DFPS’s Motion to Dissolve TRO on
     May 11, 2015. All evidence from this hearing was subsequently admitted into evidence at the
     hearing on the Temporary Injunction (RR Vol 2 at 31) (May 15, 2015).
     2
      The Reporter’s Index to Exhibits erroneously reflects that this videotape was sealed by the trial
     court. However, the videotape was admitted into evidence without any conditions imposed by

                                                     1
prevent DFPS from taking further action concerning the daycare’s license, DFPS

made its determination and revoked the daycare’s license. Judge Waldrip

subsequently granted a second ex parte Temporary Restraining Order allowing the

daycare to continue operating. See Order Dated May 13, 2015. This second ex parte

TRO was entered even after counsel for DFPS had made a live appearance in court

arguing the motion to dissolve. RR Vol. 2 at 5. Ultimately, after another hearing,

Judge Waldrip granted the daycare’s request for a temporary injunction, allowing the

daycare to continue operating – under specific conditions -- while it challenges,

through the administrative process, the revocation of its license. DFPS is presently

arguing to this Court that Judge Waldrip abused his discretion in granting the

daycare’s request for a temporary injunction.

II.     Request for Oral Argument.

        Appellant believes oral argument will aid the Court in its decision.

III.     Jurisdictional Statement

        Under the authority of Texas Civil Practice & Remedies Code § 51.014(a)(4)

(West 2014), this Court has jurisdiction to consider this interlocutory appeal from

the District Court’s granting of a Temporary Injunction.

IV.     Standard of Review.

        In an interlocutory appeal from a temporary injunction, appellate review is

strictly limited to evaluating whether there has been an abuse of discretion.


  the trial court.
                                             2
Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002) (emphasis added). A trial

court’s action is not an abuse of discretion if the court exercises its discretion within

the correct legal parameters. Landon v. Jean-Paul Budinger, Inc., 724 S.W.2d 931,

935-36 (Tex. App. – Austin 1987, no writ). Thus, if the trial judge exercises a power

of choice given him by law, and does so in a way that is lawful in every respect, he

has commits no legal error. Id. Conversely, if the trial judge exercises a power of

choice clearly not given to him by law, he has committed legal error and abused his

discretion. Id.

       Here, the trial judge failed to make the single determination specifically

authorized by section 42.072(e) of the Human Resources Code. That section allows

a daycare to seek injunctive relief to allow continued operation during the pendency

of an appeal of a license revocation if the daycare can show that there is no risk of

harm to the health or safety of children. Tex. Hum. Res. Code § 42.072(e) (West

2013). Specifically, the trial court may grant injunctive relief “only if the court finds

that the child-care operation does not pose a health or safety risk to children.” Id.

Thus the trial court committed legal error by venturing far beyond the legal

parameters or authority granted to a district court by the Legislature in section

42.072(e). The trial court’s Temporary Injunction attempts to cure the existence of

a health or safety risk to children, by appointing a person to oversee the daycare.

This is reversible error for two reasons: (1) the trial court’s attempted “fix” for the

health or safety risk to children itself acknowledges the existence of a health or

                                             3
safety risk; and (2) the Legislature did not grant the trial court the power to attempt

to cure the health or safety risk to children; rather, the Legislature simply directed

the trial court to determine whether there is a risk or not. If there is a risk, then the

granting of a temporary injunction is error. The Legislature clearly did not give the

trial court the power to find the existence of a risk to the health or safety of children

and, despite the risk, substitute its judgment for that of DFPS and grant a temporary

injunction allowing the daycare to continue operating. This is where the trial court

abused his discretion.

                                  V. ISSUE PRESENTED

       Does a trial court abuse its discretion by granting a Temporary Injunction,

under the statutory authority of Texas Human Resources Code § 42.072(e)

(potentially allowing a child-care operation to continue operating during its

administrative appeal of the revocation of its license), when the trial court finds a

risk to the health or safety of children, then attempts to mitigate the risk by

imbedding conditions in the Temporary Injunction? Yes.

VI.    Statement of Facts and Argument.

       Because this appeal is limited to a single issue involving a legal error, DFPS

presents a very brief summary of the facts to put the case in context for the Court,

as the “facts” are not required for the Court to determine this appeal.

       In December 2014, an employee of the daycare injured a small child in care

by lifting him off the ground and throwing him down on a thin mat. See RR Def.

                                             4
Ex.1 (Video). In the process, the child’s body struck a vertical surface before he

struck the ground. Id. The abuse bloodied his face and shirt, bringing attention to

the event. Id., RR Vol. 2 at 28. The daycare attempted to mislead the boy’s father,

telling him that his son tripped and fell. RR Vol. 2 at 26-34. The father

subsequently reported the incident to the New Braunfels’ Police Department. RR

Vol. 2 at 124. Also, a report was made by the daycare to DFPS, concerning this

single incident which DFPS was subsequently told by the daycare resulted in the

termination of the employee. RR Vol. 2 at 36. At the direct urging of the local

police, the daycare was instructed to review the recorded video from that employee’s

“classroom” to see if there was evidence of additional prior abuse. RR Vol. 2 at 124,

132. The daycare’s video system taped over itself every two weeks, so evidence

reflecting the activities of the employee in this classroom was available for the prior

two-week period. RR Vol. 2 at 125. As it turns out, the employee had been

repeatedly abusing the young children in her care, in the same manner. See RR Def.

Ex. 1 (Video). DFPS first became aware of the two weeks of abuse to children,

amounting to 15-17 reportable events of abuse, when the Comal County District

Attorney brought the existence of the tape and the abuse to DPFS’s attention in

February, 2015. RR Vol. 2 at 126. And, DFPS obtained the video evidence on

March 17, 2015. RR Vol. 2 at 154. The daycare never reported any of the additional

15-17 instances of child abuse to DFPS, as required by law. RR Vol. 2 at 111, 117.

In April, 2014, the Comal County grand jury indicted two of the three owners of the

                                            5
daycare for failure to report child abuse with intent to conceal. RR Vol. 2 at 91.

When that occurred, DFPS issued an emergency closure order, closing the daycare

for 30 days while DFPS could investigate the concealment allegations. RR Vol. 2 at

92-93, 156. This order was the subject of the first ex parte TRO issued by Judge

Waldrip. The subject of the second ex parte TRO issued by Judge Waldrip was

DFPS’s revocation of the daycare’s license.

       When a daycare’s license is revoked, and DFPS shuts down the facility, the

daycare has a remedy under Texas Human Resources Code § 42.072(e), stating in

relevant part:

                 A person who has been notified by the department that the facility or
                 home may not operate under this section may seek injunctive relief
                 from a district court in Travis County or in the county in which the
                 facility or home is located to allow operation during the pendency of
                 an appeal. The court may grant injunctive relief against the
                 department’s action only if the court finds that the child-care
                 operation does not pose a health or safety risk to children.

Tex. Hum. Res. Code § 42.072(e) (West 2013) (emphasis added).

       This statute is the sole legal authority under which the trial court could grant

an injunction in this case. When an applicant for an injunction relies on a statute

that defines the requirements for injunctive relief, then the express statutory

language supersedes any common-law requirements for the issuance of an

injunction. Sonwalkar v. St. Luke’s Sugar Prop. Partnership, L.L.P., 394 S.W.3d 186, 197

(Tex. App. – Houston [1st Dist] 2012, no pet.); see also Tex. Civ. Prac. & Rem. Code

Ann. § 65.001 (West 2008) (“The principles governing courts of equity govern

                                              6
injunction proceedings if not in conflict with this chapter or other law .”) (emphasis

added). Thus, this Court must solely look at the express language of section

42.072(e) to resolve this case.

       Clearly the statute provides that the district court’s role is to determine

whether or not the daycare poses a health or safety risk to children – that is all. The

Legislature made no provision for a trial court to substitute its judgment for that of

DFPS, determine that there is risk to children, attempt to mitigate the risk, and then

grant the injunction against the Department.

       That is precisely what the trial court did in this case. The Temporary

Injunction sets out certain terms that are directed toward mitigating the health or

safety risk to children, by appointing an independent person to be present at the

daycare ten hours a week to, presumably, help reduce the risk to the health or safety

of children. The existence of the conditions that the trial court placed on the

daycare demonstrate that, as a matter of fact and law, the trial court found a risk to

the health or safety of children at the daycare. This was beyond the power granted

by the Legislature to the district court. And it was error. The Legislature tasked the

district court with calling balls and strikes, not throwing the pitches. Once the trial

court found that there was a risk to the health or safety of the children, he had but

one option – deny the requested injunctive relief.

       As DFPS detailed under its discussion of the standard of review, it is an abuse

of discretion for a trial court to venture beyond the legal parameters set out by the

                                             7
Legislature. In this case, the trial courts actions speak far louder than its words.

The trial court denied the existence of risk to the health or safety of children, then

he went forward to attempt to mitigate that very risk. On its face, the Temporary

Injunction demonstrates that the trial court believed there was a risk to the health

and safety of children.

VII. Conclusion and Prayer.

       The trial court’s order granting an injunction against DFPS is fatally flawed.

The test set out for the trial court by the Legislature was to make a determination of

whether there was a risk to the safety or health of children in care. Once the trial

court determined there was such a risk, he did not have the legal authority to

attempt to mitigate the risk yet still grant the injunction. Clearly, based on the trial

court’s actions, it was determined to allow the daycare to continue to operate

regardless of the risk to children. Only then does the trial court find it necessary to

attempt to mitigate the existing risk. This was beyond the legal authority granted to

the district court by the Legislature. And, it constitutes a relatively rare clear

example of a reversible abuse of discretion.

       WHEREFORE, PREMISES CONSIDERED, the Texas Department of

Family & Protective Services respectfully prays that this Court reverse the decision

of the trial court and dissolve the Temporary Injunction. The Department further

requests any additional relief, at law or in equity, to which it may be justly entitled.

       SIGNED this 15th day of September, 2015.

                                             8
                                       Respectfully submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       CHARLES E. ROY
                                       First Assistant Attorney General

                                       JAMES E. DAVIS
                                       Deputy Attorney General for Civil Litigation

                                       DAVID A. TALBOT, JR.
                                       Chief, Administrative Law Division


                                       /s/ Pat Tulinski
                                       Pat Tulinski
                                       TBN 20283485
                                       Assistant Texas Attorney General
                                       Administrative Law Division
                                       P.O. Box 12548, Capitol Station
                                       Austin, Texas 78711-2548
                                       Telephone: (512) 475-4170
                                       Facsimile: (512) 320-0167
                                       pat.tulinski@texasattorneygeneral.gov




             VIII. TRAP 9.4(i)(3) CERTIFICATE OF COMPLIANCE

This brief was prepared with a conventional 14-point typeface, with footnotes in 12-
point typeface. The computer program used to prepare this document determined
the word count to be 2,340 which includes all words contained in this brief,
excepting the cover page and index of authorities.




                                          9
                               IX. CERTIFICATE OF SERVICE

       I certify that, on September 15, 2015, a true and correct copy of the Appellant’s
Brief and Appendix was served on the party of record as shown below:

Brilliant Starts Learning               Gregory B. Cagle
Academy, L.L.C.                         Regional Attorney
Appellee                                Texas Municipal Police Association
                                        1602B State St.
                                        Houston, TX 77007
                                        Telephone: (713) 489-4789
                                        Facsimile: (713) 489-4792
                                        gcagle@tmpalawyer.com

                                        /s/ Pat Tulinski
                                        Pat Tulinski




                                           10
      Appendix A

Order Granting Injunction
     (May 19, 2015)
t




                                                       CAUSE NO. C2015-06768

           BRILLIANT STARTS LEARNING                                          $      IN THE DISTRICT COURT
           ACADEMY, L.L.C.                                                    $
                                                                              $
           v                                                                  $      z0TthJUDICIAL                         oo
                                                                                                                           ôr
                                                                              $                                            3g J
                                                                                                                           Èã I
           TEXAS DEPARTMENT OF f,'AMILY                                       $
           AND PROTECTIVE SERVICES                                            $      coMAL COUNTY,
                                                                                                                               x
                                                                                                                               m
                                                  ORDER GRANTING INJUNCTION                                       Þ            |.
                                                                                                                               ¡-
                                                                                                                           I
                                                                                                                  ic
                                                                                                                               F
                      'l'he petition of   BIIILLIANI'SI"ARTS LEARNING ACA:DEMYT, LJ.',C, plaintiff in

           this cause, for a temporary injunction came on regularly for hearing this day, due notice having

           been given. The parlies appeared in person and by their attorneys. On considering the evidence

           received and the argument of coirnsel, the Clourt finds and concludes                 that plaintiff will probably

           prevail on the trial ofithis cause; that'l'exas Department of Family and PrI




           IT IS FURTHIIR ORDERED that trial on the merits of this cause is orderecl          set


    for     I       r 3løtto                                                                                   I



           This order shall not be                                                  and files with the clerk

    a bond, in   conformity witlr the                                                dollars. The plaintifl

    shall also maintain their current level of liability   inrur^r...lc   ,Þù PàlTtrJ    f?rxle]íT6 ^              t
     fø¿r* Âqa           ç6úp,\ fæ-l-¡rs-1(¡pæ{tJ )e$ì$rsr,r\ .           (Wn   l   NruaA/eÐ Æ,J
                    ^:
           The clerk shall forthwith, on the   filing by plaintiff of the bond, and orr approving the

    bond according to the law, isstre a tcmporary injmction in conformity with the law and the terms

    ofthis order,


    SIGNED on                                         201 s.
        Appendix B

Human Resources Code 42.072
V.T.C.A., Human Resources Code § 42.072                                                                                Page 1




                                                  Effective: April 2, 2015


Vernon's Texas Statutes and Codes Annotated Currentness
 Human Resources Code (Refs & Annos)
    Title 2. Human Services and Protective Services in General (Refs & Annos)
      Subtitle D. Department of Family and Protective Services; Child Welfare and Protective Services
            Chapter 42. Regulation of Certain Facilities, Homes, and Agencies That Provide Child-Care Services
        (Refs & Annos)
              Subchapter D. Remedies
                  § 42.072. License, Listing, or Registration Denial, Suspension, or Revocation


(a) The department may suspend, deny, revoke, or refuse to renew the license, listing, registration, or certification of
approval of a facility or family home that does not comply with the requirements of this chapter, department standards
and rules , or the specific terms of the license, listing, registration, or certification. The department may revoke the
probation of a person whose license, listing, or registration is suspended if the person violates a term of the conditions
of probation.


(b) If the department proposes to take an action under Subsection (a), the person is entitled to a hearing conducted by
the State Office of Administrative Hearings. Proceedings for a disciplinary action are governed by the administrative
procedure law, Chapter 2001, Government Code. An action under this section, including a revocation of a person's
license, is a contested case as defined by Chapter 2001, Government Code, and is subject to judicial review under the
substantial evidence rule in accordance with that chapter. Rules of practice adopted by the executive commissioner
under Section 2001.004, Government Code, applicable to the proceedings for a disciplinary action may not conflict
with rules adopted by the State Office of Administrative Hearings.


(c) The department may not issue a license, listing, registration, or certification to a person whose license, listing,
registration, or certification is revoked or whose application for a license, listing, registration, or certification is denied
for a substantive reason under this chapter before the fifth anniversary of the date on which the revocation takes effect
by department or court order or the decision to deny the application is final.


(c-1) A person described by Subsection (c) may not be a controlling person in any facility or family home during the
five-year period in which the person is ineligible to receive a license, listing, registration, or certification.


(d) The executive commissioner by rule may provide for denial of an application or renewal for a licensed facility or
for listing or registering a family home or may revoke a facility's license or a family home's listing or registration
based on findings of background or criminal history as a result of a background or criminal history check.




                             © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Human Resources Code § 42.072                                                                              Page 2




(e) A person may continue to operate a facility or family home during an appeal of a license, listing, or registration
revocation unless the operation of the facility or family home poses a risk to the health or safety of children. The
executive commissioner shall by rule establish the criteria for determining whether the operation of a facility or family
home poses a risk to the health or safety of children. The department shall notify the facility or family home of the
criteria the department used to determine that the operation of the facility or family home poses a risk to health or
safety and that the facility or family home may not operate. A person who has been notified by the department that the
facility or home may not operate under this section may seek injunctive relief from a district court in Travis County or
in the county in which the facility or home is located to allow operation during the pendency of an appeal. The court
may grant injunctive relief against the department's action only if the court finds that the child-care operation does not
pose a health or safety risk to children. A court granting injunctive relief under this subsection shall have no other
jurisdiction over an appeal of final department action unless conferred by Chapter 2001, Government Code.


(f) The department shall deny an application or renewal for listing or registering a family home or shall revoke a
family home's listing or registration if the results of a background or criminal history check conducted by the de-
partment under Section 42.056 show that a person has been convicted of an offense under Title 5 [FN1] or 6, [FN2]
Penal Code, or Chapter 43, Penal Code.


(g) Notwithstanding Subsection (c), the department may refuse to issue a license, listing, registration, or certification
to:


  (1) a person whose license, listing, registration, or certification for a facility or family home was revoked by the
  department or by court order;


  (2) a person who was a controlling person of a facility or family home at the time conduct occurred that resulted in
  the revocation of the license, listing, registration, or certification of the facility or family home;


  (3) a person who voluntarily closed a facility or family home or relinquished the person's license, listing, registra-
  tion, or certification after:


    (A) the department took an action under Subsection (a) in relation to the facility, family home, or person; or


    (B) the person received notice that the department intended to take an action under Subsection (a) in relation to the
    facility, family home, or person; or


  (4) a person who was a controlling person of a facility or family home at the time conduct occurred that resulted in
  the closure of the facility or family home or relinquishment of the license, listing, registration, or certification in the
  manner described by Subdivision (3).


CREDIT(S)




                            © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Human Resources Code § 42.072                                                                                Page 3




Acts 1979, 66th Leg., p. 2365, ch. 842, art. 1, § 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 111, ch. 23,
§ 2, eff. Aug. 29, 1983; Acts 1993, 73rd Leg., ch. 977, § 1, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, § 5.95(49),
eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1022, § 37, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1063, § 7, eff.
Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1217, § 13, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 218, § 11, eff. Sept. 1,
2001; Acts 2005, 79th Leg., ch. 268, § 1.107, eff. Sept. 1, 2005; Acts 2005, 79th Leg., ch. 526, § 3, eff. Sept. 1, 2005;
Acts 2009, 81st Leg., ch. 720, § 13, eff. Sept. 1, 2010; Acts 2011, 82nd Leg., ch. 1082 (S.B. 1178), § 8, eff. Sept. 1,
2011; Acts 2015, 84th Leg., ch. 1 (S.B. 219), § 4.237, eff. April 2, 2015.


         [FN1] V.T.C.A., Penal Code § 19.01 et seq.


         [FN2] V.T.C.A., Penal Code § 25.01 et seq.


HISTORICAL AND STATUTORY NOTES


2013 Main Volume


Section 21(a) of Acts 2009, 81st Leg., ch. 720 provides:


“Sec. 21. (a) The change in law made by this Act to Subsection (c), Section 42.072, Human Resources Code, applies
only to the issuance of a license, listing, registration, or certification to a person whose license, listing, registration, or
certification is revoked or whose application for a license, listing, registration, or certification is denied for a sub-
stantive reason on or after the effective date [Sept. 1, 2010] of this Act. The issuance of a license, listing, registration,
or certification to a person whose license, listing, registration, or certification was revoked or whose application for a
license, listing, registration, or certification was denied for a substantive reason before the effective date of this Act is
governed by the law in effect when the license, listing, registration, or certification was revoked or the application was
denied for a substantive reason, and the former law is continued in effect for that purpose.”


Prior Laws:


    Acts 1939, 46th Leg., p. 544.


    Acts 1941, 47th Leg., p. 914, ch. 562, § 1.


    Acts 1949, 51st Leg., p. 743, ch. 402, § 1.


    Vernon's Ann.Civ.St. art. 695c, § 8(a), subsec. 7.


    Acts 1975, 64th Leg., p. 2248, ch. 708, §§ 19, 26.


    Vernon's Ann.Civ.St. art. 695a-3, § 19.




                             © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Human Resources Code § 42.072                                                                        Page 4




CROSS REFERENCES


      Administrative procedure and practice, see V.T.C.A., Government Code § 2001.001 et seq.
      License denial, revocation, suspension, or refusal to renew and reprimand or probation, regulation of child-care
      and child-placing agency administrators, see V.T.C.A., Human Resources Code § 43.010.


LAW REVIEW COMMENTARIES


Decisionmaker neutrality: Martin Luther King Community Center foster group home. Elwyn C. Lee, 46 Tex.B.J. 812
(1983).


LIBRARY REFERENCES


2013 Main Volume


    Infants   1382.
    Westlaw Topic No. 211.


RESEARCH REFERENCES


2015 Electronic Update


Encyclopedias


TX Jur. 3d Family Law § 2286, Registration of Family Homes; Advertisement.


TX Jur. 3d Family Law § 2295, Generally; Grounds.


TX Jur. 3d Family Law § 2296, Effect of Revocation.


TX Jur. 3d Family Law § 2299, Effect of Appeal.


NOTES OF DECISIONS


  Criminal conviction 2
  Judicial review 1


  1. Judicial review




                          © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Human Resources Code § 42.072                                                                          Page 5




Operator of child-care facility exhausted all available administrative remedies by appealing revocation of its operator's
license by the Texas Department of Protective and Regulatory Services (TDPRS) to the State Office of Administrative
Hearings (SOAH), and thus had a statutory right to judicial review of that decision. Mega Child Care, Inc. v. Texas
Dept. of Protective and Regulatory Services (App. 1 Dist. 2002) 81 S.W.3d 470, affirmed. Asylums And Assisted
Living Facilities     31; Infants       1385; Infants      1403


Trial court should not have reviewed decision of Department of Human Resources (now, Department of Human
Services) to revoke and not renew license to operate child day-care center under substantial evidence rule, but should
have granted trial de novo; restatement of law of judicial review of agency action sanctions review under substantial
evidence rule only if manner of review authorized by law for decision complained of is other than trial de novo, and §
42.072(h), under which plaintiffs sought judicial review, provided for trial de novo. Bishop v. Martin (App. 7 Dist.
1987) 740 S.W.2d 892, writ denied. Administrative Law And Procedure             744.1; Administrative Law And Pro-
cedure       791; Infants     1403


  2. Criminal conviction


The Texas Department of Protective and Regulatory Services may revoke the license of a child-care facility operator
who was convicted of a criminal offense. Tex. Atty. Gen. Op., No. JC-0130 (1990).


V. T. C. A., Human Resources Code § 42.072, TX HUM RES § 42.072


Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Legis-
lature


(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.


END OF DOCUMENT




                            © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
TX HUM RES § 42.072                                                                                     Page 1
V.T.C.A., Human Resources Code § 42.072




                                             Proposed Legislation


   1    2015 TX H.B. 550 (NS), 2015 Texas House Bill No. 550, Texas Eighty-Fourth Legislature, (Feb 18, 2015),
       VERSION: Introduced, PROPOSED ACTION: Amended.


   2    2015 TX H.B. 550 (NS), 2015 Texas House Bill No. 550, Texas Eighty-Fourth Legislature, (Dec 19, 2014),
       VERSION: Prefiled, PROPOSED ACTION: Amended.


                                                  Bill Drafts


   1    2015 TX S.B., 2015 Texas Senate Bill No. 219, Texas Eighty-Fourth Legislature, (Apr 02, 2015), VERSION:
       Adopted, ACTION: Amended. Updating Legislation: 2015 Tex. Sess. Law Serv. Ch. 1 (S.B. 219)
       (VERNON'S)


   2    2015 TX S.B., 2015 Texas Senate Bill No. 219, Texas Eighty-Fourth Legislature, (Mar 30, 2015), VERSION:
       Enrolled, ACTION: Amended. Updating Legislation: 2015 Tex. Sess. Law Serv. Ch. 1 (S.B. 219)
       (VERNON'S)


   3    2015 TX S.B., 2015 Texas Senate Bill No. 219, Texas Eighty-Fourth Legislature, (Mar 19, 2015), VERSION:
       Engrossed, ACTION: Amended. Updating Legislation: 2015 Tex. Sess. Law Serv. Ch. 1 (S.B. 219)
       (VERNON'S)


   4    2015 TX S.B., 2015 Texas Senate Bill No. 219, Texas Eighty-Fourth Legislature, (Mar 09, 2015), VERSION:
       Amended/Substituted, ACTION: Amended. Updating Legislation: 2015 Tex. Sess. Law Serv. Ch. 1 (S.B.
       219) (VERNON'S)


   5    2015 TX S.B., 2015 Texas Senate Bill No. 219, Texas Eighty-Fourth Legislature, (Jan 28, 2015), VERSION:
       Introduced, ACTION: Amended. Updating Legislation: 2015 Tex. Sess. Law Serv. Ch. 1 (S.B. 219)
       (VERNON'S)


   6    2015 TX S.B., 2015 Texas Senate Bill No. 219, Texas Eighty-Fourth Legislature, (Dec 19, 2014), VERSION:
       Prefiled, ACTION: Amended. Updating Legislation: 2015 Tex. Sess. Law Serv. Ch. 1 (S.B. 219)
       (VERNON'S)


   7    2011 TX S.B., 2011 Texas Senate Bill No. 1178, Texas Eighty-Second Legislature, (Jun 17, 2011), VER-
       SION: Adopted, ACTION: Amended. Updating Legislation: 2011 Tex. Sess. Law Serv. Ch. 1082 (S.B. 1178)




                                 © 2015 Thomson Reuters. All rights reserved.
TX HUM RES § 42.072                                                                                    Page 2
V.T.C.A., Human Resources Code § 42.072




        (VERNON'S)


   8     2011 TX S.B., 2011 Texas Senate Bill No. 1178, Texas Eighty-Second Legislature, (May 27, 2011), VER-
        SION: Enrolled, ACTION: Amended. Updating Legislation: 2011 Tex. Sess. Law Serv. Ch. 1082 (S.B. 1178)
        (VERNON'S)


   9     2011 TX S.B., 2011 Texas Senate Bill No. 1178, Texas Eighty-Second Legislature, (Apr 21, 2011), VER-
        SION: Engrossed, ACTION: Amended. Updating Legislation: 2011 Tex. Sess. Law Serv. Ch. 1082 (S.B.
        1178) (VERNON'S)


   10     2011 TX S.B., 2011 Texas Senate Bill No. 1178, Texas Eighty-Second Legislature, (Apr 07, 2011), VER-
        SION: Amended/Substituted, ACTION: Amended. Updating Legislation: 2011 Tex. Sess. Law Serv. Ch.
        1082 (S.B. 1178) (VERNON'S)


   11     2011 TX S.B., 2011 Texas Senate Bill No. 1178, Texas Eighty-Second Legislature, (Mar 04, 2011), VER-
        SION: Introduced, ACTION: Amended. Updating Legislation: 2011 Tex. Sess. Law Serv. Ch. 1082 (S.B.
        1178) (VERNON'S)


   12      2009 TX S.B., 2009 Texas Senate Bill No. 68, Texas Eighty-First Legislature (FULL TEXT - NETSCAN),
        (Jun 19, 2009), VERSION: Adopted, ACTION: Amended. Updating Legislation: 2009 Tex. Sess. Law Serv.
        Ch. 720 (S.B. 68) (VERNON’S)


   13     2009 TX S.B., 2009 Texas Senate Bill No. 68, Texas Eighty-First Legislature (FULL TEXT - NETSCAN),
        (May 28, 2009), VERSION: Enrolled, ACTION: Amended. Updating Legislation: 2009 Tex. Sess. Law Serv.
        Ch. 720 (S.B. 68) (VERNON’S)


   14     2009 TX S.B., 2009 Texas Senate Bill No. 68, Texas Eighty-First Legislature (FULL TEXT - NETSCAN),
        (Apr 02, 2009), VERSION: Engrossed, ACTION: Amended. Updating Legislation: 2009 Tex. Sess. Law Serv.
        Ch. 720 (S.B. 68) (VERNON’S)


   15     2009 TX S.B., 2009 Texas Senate Bill No. 68, Texas Eighty-First Legislature (FULL TEXT - NETSCAN),
        (Mar 23, 2009), VERSION: Amended/Substituted, ACTION: Amended. Updating Legislation: 2009 Tex.
        Sess. Law Serv. Ch. 720 (S.B. 68) (VERNON’S)


   16     2009 TX S.B., 2009 Texas Senate Bill No. 68, Texas Eighty-First Legislature (FULL TEXT - NETSCAN),
        (Feb 10, 2009), VERSION: Introduced, ACTION: Amended. Updating Legislation: 2009 Tex. Sess. Law
        Serv. Ch. 720 (S.B. 68) (VERNON’S)


   17     2009 TX S.B., 2009 Texas Senate Bill No. 68, Texas Eighty-First Legislature (FULL TEXT - NETSCAN),
        (Nov 10, 2008), VERSION: Prefiled, ACTION: Amended. Updating Legislation: 2009 Tex. Sess. Law Serv.
        Ch. 720 (S.B. 68) (VERNON’S)




                                  © 2015 Thomson Reuters. All rights reserved.
TX HUM RES § 42.072                                                                                   Page 3
V.T.C.A., Human Resources Code § 42.072




    18   2005 TX H.B., 2005 Texas House Bill No. 877, Texas Seventy-Ninth Legislature (FULL TEXT -
      NETSCAN), (Jun 17, 2005), ACTION: Amended. Updating Legislation: 2005 Tex. Sess. Law Serv. Ch. 526
      (H.B. 877) (VERNON’S)


    19   2005 TX H.B., 2005 Texas House Bill No. 877, Texas Seventy-Ninth Legislature (FULL TEXT -
      NETSCAN), (May 21, 2005), ACTION: Amended. Updating Legislation: 2005 Tex. Sess. Law Serv. Ch. 526
      (H.B. 877) (VERNON’S)


    20   2005 TX H.B., 2005 Texas House Bill No. 877, Texas Seventy-Ninth Legislature (FULL TEXT -
      NETSCAN), (Apr 29, 2005), ACTION: Amended. Updating Legislation: 2005 Tex. Sess. Law Serv. Ch. 526
      (H.B. 877) (VERNON’S)


   21      2005 TX S.B., 2005 Texas Senate Bill No. 6, Texas Seventy-Ninth Legislature (FULL TEXT - NETSCAN),
        (Jun 06, 2005), ACTION: Amended. Updating Legislation: 2005 Tex. Sess. Law Serv. Ch. 268 (S.B. 6)
        (VERNON’S)


   22     2005 TX S.B., 2005 Texas Senate Bill No. 6, Texas Seventy-Ninth Legislature (FULL TEXT - NETSCAN),
        (May 29, 2005), ACTION: Amended. Updating Legislation: 2005 Tex. Sess. Law Serv. Ch. 268 (S.B. 6)
        (VERNON’S)


   23     2005 TX S.B., 2005 Texas Senate Bill No. 6, Texas Seventy-Ninth Legislature (FULL TEXT - NETSCAN),
        (Mar 03, 2005), ACTION: Amended. Updating Legislation: 2005 Tex. Sess. Law Serv. Ch. 268 (S.B. 6)
        (VERNON’S)


   24      2005 TX S.B., 2005 Texas Senate Bill No. 6, Texas Seventy-Ninth Legislature (FULL TEXT - NETSCAN),
        (Jan 31, 2005), ACTION: Amended. Updating Legislation: 2005 Tex. Sess. Law Serv. Ch. 268 (S.B. 6)
        (VERNON’S)


   25     2005 TX S.B., 2005 Texas Senate Bill No. 6, Texas Seventy-Ninth Legislature (FULL TEXT - NETSCAN),
        (Dec 07, 2004), VERSION: Prefiled, ACTION: Amended. Updating Legislation: 2005 Tex. Sess. Law Serv.
        Ch. 268 (S.B. 6) (VERNON’S)


                                          Reports and Related Materials


Acts 2015, 84th Leg., ch. 1 (S.B. 219), § 4.237, eff. April 2, 2015


    Reports


          TX Bill Tracking, 2015 TX S.B. 219 (NS), April 02, 2015




                                    © 2015 Thomson Reuters. All rights reserved.
TX HUM RES § 42.072                                                                                        Page 4
V.T.C.A., Human Resources Code § 42.072




       TEXAS COMMITTEE REPORT, 2015 TX S.B. 219 (NS), March 24, 2015


       TEXAS FISCAL NOTE, 2015 TX S.B. 219 (NS), February 24, 2015


       TEXAS COMMITTEE REPORT, 2015 TX S.B. 219 (NS), December 19, 2014


   Journals


       Texas House Journal, 84th Legislature, Regular Session, 75th Legislative Day, TX H.R. Jour., 2015 Reg.
       Sess. No. 75, May 21, 2015


       Texas Senate Journal, 84th Legislature, Regular Session, 54th Legislative Day, TX S. Jour., 2015 Reg. Sess.
       No. 54, May 20, 2015


       Texas Senate Journal, 84th Legislature, Regular Session, 52nd Legislative Day, TX S. Jour., 2015 Reg. Sess.
       No. 52, May 18, 2015


       Texas House Journal, 84th Legislature, Regular Session, 67th Legislative Day, TX H.R. Jour., 2015 Reg.
       Sess. No. 67, May 11, 2015


       Texas House Journal, 84th Legislature, Regular Session, 65th Legislative Day, TX H.R. Jour., 2015 Reg.
       Sess. No. 65, May 07, 2015


       Texas House Journal, 84th Legislature, Regular Session, 64th Legislative Day, TX H.R. Jour., 2015 Reg.
       Sess. No. 64, May 06, 2015


       Texas Senate Journal, 84th Legislature, Regular Session, 45th Legislative Day, TX S. Jour., 2015 Reg. Sess.
       No. 45, May 04, 2015


       Texas House Journal, 84th Legislature, Regular Session, 61st Legislative Day, TX H.R. Jour., 2015 Reg.
       Sess. No. 61, May 01, 2015


       Texas House Journal, 84th Legislature, Regular Session, 59th Legislative Day, TX H.R. Jour., 2015 Reg.
       Sess. No. 59, April 29, 2015


       Texas House Journal, 84th Legislature, Regular Session, 56th Legislative Day, TX H.R. Jour., 2015 Reg.
       Sess. No. 56, April 23, 2015


       Texas Senate Journal, 84th Legislature, Regular Session, 39th Legislative Day, TX S. Jour., 2015 Reg. Sess.
       No. 39, April 22, 2015




                                 © 2015 Thomson Reuters. All rights reserved.
TX HUM RES § 42.072                                                                                        Page 5
V.T.C.A., Human Resources Code § 42.072




       Texas Senate Journal, 84th Legislature, Regular Session, 38th Legislative Day, TX S. Jour., 2015 Reg. Sess.
       No. 38, April 21, 2015


       Texas Senate Journal, 84th Legislature, Regular Session, 37th Legislative Day, TX S. Jour., 2015 Reg. Sess.
       No. 37, April 20, 2015


       Texas House Journal, 84th Legislature, Regular Session, 53rd Legislative Day, TX H.R. Jour., 2015 Reg.
       Sess. No. 53, April 20, 2015


       Texas Senate Journal, 84th Legislature, Regular Session, 36th Legislative Day, TX S. Jour., 2015 Reg. Sess.
       No. 36, April 16, 2015


       Texas Senate Journal, 84th Legislature, Regular Session, 36th Legislative Day, TX S. Jour., 2015 Reg. Sess.
       No. 36, April 15, 2015


       Texas Senate Journal, 84th Legislature, Regular Session, 34th Legislative Day, TX S. Jour., 2015 Reg. Sess.
       No. 34, April 13, 2015


       Texas Senate Journal, 84th Legislature, Regular Session, 32nd Legislative Day, TX S. Jour., 2015 Reg. Sess.
       No. 32, April 09, 2015


       Texas House Journal, 84th Legislature, Regular Session, 45th Legislative Day, TX H.R. Jour., 2015 Reg.
       Sess. No. 45, April 08, 2015


       Texas Senate Journal, 84th Legislature, Regular Session, 31st Legislative Day, TX S. Jour., 2015 Reg. Sess.
       No. 31, April 07, 2015


       Texas Senate Journal, 84th Legislature, Regular Session, 29th Legislative Day, TX S. Jour., 2015 Reg. Sess.
       No. 29, March 31, 2015


       Texas House Journal, 84th Legislature, Regular Session, 40th Legislative Day, TX H.R. Jour., 2015 Reg.
       Sess. No. 40, March 30, 2015


       Texas Senate Journal, 84th Legislature, Regular Session, 28th Legislative Day, TX S. Jour., 2015 Reg. Sess.
       No. 28, March 30, 2015


       Texas House Journal, 84th Legislature, Regular Session, 39th Legislative Day, TX H.R. Jour., 2015 Reg.
       Sess. No. 39, March 26, 2015




                                 © 2015 Thomson Reuters. All rights reserved.
TX HUM RES § 42.072                                                                                          Page 6
V.T.C.A., Human Resources Code § 42.072




         Texas House Journal, 84th Legislature, Regular Session, 38th Legislative Day, TX H.R. Jour., 2015 Reg.
         Sess. No. 38, March 25, 2015


         Texas Senate Journal, 84th Legislature, Regular Session, 26th Legislative Day, TX S. Jour., 2015 Reg. Sess.
         No. 26, March 23, 2015


         Texas Senate Journal, 84th Legislature, Regular Session, 25th Legislative Day, TX S. Jour., 2015 Reg. Sess.
         No. 25, March 19, 2015


         Texas House Journal, 84th Legislature, Regular Session, 35th Legislative Day, TX H.R. Jour., 2015 Reg.
         Sess. No. 35, March 19, 2015


         Texas Senate Journal, 84th Legislature, Regular Session, 23rd Legislative Day, TX S. Jour., 2015 Reg. Sess.
         No. 23, March 17, 2015


         Texas Senate Journal, 84th Legislature, Regular Session, 19th Legislative Day, TX S. Jour., 2015 Reg. Sess.
         No. 19, March 09, 2015


         Texas Senate Journal, 84th Legislature, Regular Session, 17th Legislative Day, TX S. Jour., 2015 Reg. Sess.
         No. 17, March 03, 2015


         Texas Senate Journal, 84th Legislature, Regular Session, 16th Legislative Day, TX S. Jour., 2015 Reg. Sess.
         No. 16, March 02, 2015


         Texas Senate Journal, 84th Legislature, Regular Session, 5th Legislative Day, TX S. Jour., 2015 Reg. Sess.
         No. 5, February 02, 2015


         Texas Senate Journal, 84th Legislature, Regular Session, 4th Legislative Day, TX S. Jour., 2015 Reg. Sess.
         No. 4, January 28, 2015


         Texas Senate Journal, 84th Legislature, Regular Session, 3rd Legislative Day, TX S. Jour., 2015 Reg. Sess.
         No. 3, January 27, 2015


         Texas Senate Journal, 84th Legislature, Regular Session, 2nd Legislative Day, TX S. Jour., 2015 Reg. Sess.
         No. 2, January 21, 2015


Acts 2011, 82nd Leg., ch. 1082 (S.B. 1178), § 8, eff. Sept. 1, 2011


    Journals




                                   © 2015 Thomson Reuters. All rights reserved.
TX HUM RES § 42.072                                                                                          Page 7
V.T.C.A., Human Resources Code § 42.072




         Texas Senate Journal, 82nd Legislature, Regular Session, 72nd Legislative Day, TX S. Jour., 2011 Reg. Sess.
         No. 72, May 30, 2011


         Texas Senate Journal, 82nd Legislature, Regular Session, 71st Legislative Day, TX S. Jour., 2011 Reg. Sess.
         No. 71, May 29, 2011


         Texas Senate Journal, 82nd Legislature, Regular Session, 70th Legislative Day, TX S. Jour., 2011 Reg. Sess.
         No. 70, May 28, 2011


         Texas House Journal, 82nd Legislature, Regular Session, 87th Legislative Day, TX H.R. Jour., 2011 Reg.
         Sess. No. 87, May 27, 2011


         Texas Senate Journal, 82nd Legislature, Regular Session, 69th Legislative Day, TX S. Jour., 2011 Reg. Sess.
         No. 69, May 27, 2011


         Texas Senate Journal, 82nd Legislature, Regular Session, 66th Legislative Day, TX S. Jour., 2011 Reg. Sess.
         No. 66, May 23, 2011


         Texas House Journal, 82nd Legislature, Regular Session, 80th Legislative Day, TX H.R. Jour., 2011 Reg.
         Sess. No. 80, May 20, 2011


         Texas House Journal, 82nd Legislature, Regular Session, 81st Legislative Day, TX H.R. Jour., 2011 Reg.
         Sess. No. 81, May 20, 2011


         Texas House Journal, 82nd Legislature, Regular Session, 73rd Legislative Day, TX H.R. Jour., 2011 Reg.
         Sess. No. 73, May 10, 2011


         Texas House Journal, 82nd Legislature, Regular Session, 65th Legislative Day, TX H.R. Jour., 2011 Reg.
         Sess. No. 65, April 29, 2011


         Texas Senate Journal, 82nd Legislature, Regular Session, 47th Legislative Day, TX S. Jour., 2011 Reg. Sess.
         No. 47, April 26, 2011


         Texas Senate Journal, 82nd Legislature, Regular Session, 46th Legislative Day, TX S. Jour., 2011 Reg. Sess.
         No. 46, April 21, 2011


         Texas House Journal, 82nd Legislature, Regular Session, 61st Legislative Day, Continued, TX H.R. Jour.,
         2011 Reg. Sess. No. 61, April 21, 2011


Acts 2009, 81st Leg., ch. 720, § 13, eff. Sept. 1, 2010




                                    © 2015 Thomson Reuters. All rights reserved.
TX HUM RES § 42.072                                                                                          Page 8
V.T.C.A., Human Resources Code § 42.072




    Reports


         Texas Bill Analysis, 2009 Regular Session, Senate Bill 68, TX B. An., S.B. 68, 9/29/2009, September 29,
         2009


    Journals


         Texas Senate Journal, 81st Legislature, Regular Session, 71st Legislative Day, TX S. Jour., 2009 Reg. Sess.
         No. 71, June 01, 2009


         Texas House Journal, 81st Legislature, Regular Session, 86th Legislative Day, TX H.R. Jour., 2009 Reg.
         Sess. No. 86, June 01, 2009


         Texas Senate Journal, 81st Legislature, Regular Session, 69th Legislative Day, TX S. Jour., 2009 Reg. Sess.
         No. 69, May 29, 2009


         Texas House Journal, 81st Legislature, Regular Session, 83rd Legislative Day, TX H.R. Jour., 2009 Reg.
         Sess. No. 83, May 29, 2009


         Texas Senate Journal, 81st Legislature, Regular Session, 69th Legislative Day, TX S. Jour., 2009 Reg. Sess.
         No. 69, May 28, 2009


         Texas House Journal, 81st Legislature, Regular Session, 74th Legislative Day, Continued, TX H.R. Jour.,
         2009 Reg. Sess. No. 74, May 19, 2009


         Texas House Journal, 81st Legislature, Regular Session, 73rd Legislative Day, Continued, TX H.R. Jour.,
         2009 Reg. Sess. No. 73, May 18, 2009


         Texas House Journal, 81st Legislature, Regular Session, 66th Legislative Day, Continued, TX H.R. Jour.,
         2009 Reg. Sess. No. 66, May 07, 2009


         Texas Senate Journal, 81st Legislature, Regular Session, 32nd Legislative Day, TX S. Jour., 2009 Reg. Sess.
         No. 32, April 02, 2009


Acts 2005, 79th Leg., ch. 526, § 3, eff. Sept. 1, 2005


    Reports


         Texas Bill Analysis, 2005 Regular Session, House Bill 877, TX B. An., H.B. 877, 5/9/2005, May 09, 2005




                                    © 2015 Thomson Reuters. All rights reserved.
TX HUM RES § 42.072                                                                                        Page 9
V.T.C.A., Human Resources Code § 42.072




       Texas Bill Analysis, 2005 Regular Session, House Bill 877, TX B. An., H.B. 877, 4/28/2005, April 28, 2005


       Texas Bill Analysis, 2005 Regular Session, House Bill 877, TX B. An., H.B. 877, 2005, 2005


   Journals


       Texas House Journal, 79th Legislature, Regular Session, 77th Legislative Day, TX H.R. Jour., 2005 Reg.
       Sess. No. 77, May 25, 2005


       Texas Senate Journal, 79th Legislature, Regular Session, 76th Legislative Day, TX S. Jour., 2005 Reg. Sess.
       No. 76, May 23, 2005


       Texas House Journal, 79th Legislature, Regular Session, 74th Legislative Day, TX H.R. Jour., 2005 Reg.
       Sess. No. 74, May 22, 2005


       Texas Senate Journal, 79th Legislature, Regular Session, 74th Legislative Day, TX S. Jour., 2005 Reg. Sess.
       No. 74, May 20, 2005


       Texas House Journal, 79th Legislature, Regular Session, 73rd Legislative Day, TX H.R. Jour., 2005 Reg.
       Sess. No. 73, May 20, 2005


       Texas Senate Journal, 79th Legislature, Regular Session, 70th Legislative Day, TX S. Jour., 2005 Reg. Sess.
       No. 70, May 16, 2005


       Texas Senate Journal, 79th Legislature, Regular Session, 61st Legislative Day, TX S. Jour., 2005 Reg. Sess.
       No. 61, May 03, 2005


       Texas Senate Journal, 79th Legislature, Regular Session, 60th Legislative Day, TX S. Jour., 2005 Reg. Sess.
       No. 60, May 02, 2005


       Texas House Journal, 79th Legislature, Regular Session, 60th Legislative Day, TX H.R. Jour., 2005 Reg.
       Sess. No. 60, May 02, 2005


       Texas House Journal, 79th Legislature, Regular Session, 59th Legislative Day, TX H.R. Jour., 2005 Reg.
       Sess. No. 59, April 29, 2005


       Texas House Journal, 79th Legislature, Regular Session, 58th Legislative Day, TX H.R. Jour., 2005 Reg.
       Sess. No. 58, April 28, 2005




                                 © 2015 Thomson Reuters. All rights reserved.
TX HUM RES § 42.072                                                                                         Page 10
V.T.C.A., Human Resources Code § 42.072




         Texas House Journal, 79th Legislature, Regular Session, 52nd Legislative Day, TX H.R. Jour., 2005 Reg.
         Sess. No. 52, April 20, 2005


         Texas House Journal, 79th Legislature, Regular Session, 15th Legislative Day, TX H.R. Jour., 2005 Reg.
         Sess. No. 15, February 10, 2005


Acts 2005, 79th Leg., ch. 268, § 1.107, eff. Sept. 1, 2005


    Reports


         Texas Bill Analysis, 2005 Regular Session, Senate Bill 6, TX B. An., S.B. 6, 4/19/2005, April 19, 2005


         Texas Bill Analysis, 2005 Regular Session, Senate Bill 6, TX B. An., S.B. 6, 2/27/2005, February 27, 2005


         Texas Bill Analysis, 2005 Regular Session, Senate Bill 6, TX B. An., S.B. 6, 2/2/2005, February 02, 2005


         Texas Bill Analysis, 2005 Regular Session, Senate Bill 6, TX B. An., S.B. 6, 2005, 2005


    Journals


         Texas Senate Journal, 79th Legislature, Regular Session, 83rd Legislative Day, TX S. Jour., 2005 Reg. Sess.
         No. 83, May 30, 2005


         Texas House Journal, 79th Legislature, Regular Session, 82nd Legislative Day, TX H.R. Jour., 2005 Reg.
         Sess. No. 82, May 30, 2005


         Texas House Journal, 79th Legislature, Regular Session, 81st Legislative Day, TX H.R. Jour., 2005 Reg.
         Sess. No. 81, May 29, 2005


         Texas Senate Journal, 79th Legislature, Regular Session, 82nd Legislative Day, TX S. Jour., 2005 Reg. Sess.
         No. 82, May 29, 2005


         Texas House Journal, 79th Legislature, Regular Session, 80th Legislative Day, TX H.R. Jour., 2005 Reg.
         Sess. No. 80, May 28, 2005


         Texas Senate Journal, 79th Legislature, Regular Session, 80th Legislative Day, TX S. Jour., 2005 Reg. Sess.
         No. 80, May 27, 2005


         Texas House Journal, 79th Legislature, Regular Session, 77th Legislative Day, TX H.R. Jour., 2005 Reg.
         Sess. No. 77, May 25, 2005




                                   © 2015 Thomson Reuters. All rights reserved.
TX HUM RES § 42.072                                                                                       Page 11
V.T.C.A., Human Resources Code § 42.072




       Texas House Journal, 79th Legislature, Regular Session, 62nd Legislative Day, TX H.R. Jour., 2005 Reg.
       Sess. No. 62, May 04, 2005


       Texas Senate Journal, 79th Legislature, Regular Session, 57th Legisaltive Day, Continued, TX S. Jour., 2005
       Reg. Sess. No. 57, April 28, 2005


       Texas House Journal, 79th Legislature, Regular Session, 57th Legislative Day, TX H.R. Jour., 2005 Reg.
       Sess. No. 57, April 27, 2005


       Texas House Journal, 79th Legislature, Regular Session, 56th Legislative Day, TX H.R. Jour., 2005 Reg.
       Sess. No. 56, April 26, 2005


       Texas Senate Journal, 79th Legislature, Regular Session, 56th Legislative Day, TX S. Jour., 2005 Reg. Sess.
       No. 56, April 26, 2005


       Texas Senate Journal, 79th Legislature, Regular Session, 52nd Legislative Day, TX S. Jour., 2005 Reg. Sess.
       No. 52, April 20, 2005


       Texas House Journal, 79th Legislature, Regular Session, 52nd Legislative Day, TX H.R. Jour., 2005 Reg.
       Sess. No. 52, April 20, 2005


       Texas House Journal, 79th Legislature, Regular Session, 51st Legislative Day, TX H.R. Jour., 2005 Reg.
       Sess. No. 51, April 19, 2005


       Texas House Journal, 79th Legislature, Regular Session, 47th Legislative Day, TX H.R. Jour., 2005 Reg.
       Sess. No. 47, April 12, 2005


       Texas House Journal, 79th Legislature, Regular Session, 32nd Legislative Day, TX H.R. Jour., 2005 Reg.
       Sess. No. 32, March 14, 2005


       Texas House Journal, 79th Legislature, Regular Session, 28th Legislative Day, TX H.R. Jour., 2005 Reg.
       Sess. No. 28, March 07, 2005


       Texas Senate Journal, 79th Legislature, Regular Session, 27th Legislative Day, TX S. Jour., 2005 Reg. Sess.
       No. 27, March 03, 2005


       Texas Senate Journal, 79th Legislature, Regular Session, 26th Legislative Day, TX S. Jour., 2005 Reg. Sess.
       No. 26, March 02, 2005




                                 © 2015 Thomson Reuters. All rights reserved.
TX HUM RES § 42.072                                                                                         Page 12
V.T.C.A., Human Resources Code § 42.072




         Texas Senate Journal, 79th Legislature, Regular Session, 24th Legislative Day, TX S. Jour., 2005 Reg. Sess.
         No. 24, February 28, 2005


         Texas Senate Journal, 79th Legislature, Regular Session, 8th Legislative Day, TX S. Jour., 2005 Reg. Sess.
         No. 8, January 31, 2005


         Texas Senate Journal, 79th Legislature, Regular Session, 3rd Legislative Day, TX S. Jour., 2005 Reg. Sess.
         No. 3, January 13, 2005


    Executive Messages


         Texas Governor s Message, June 7, 2005, TX Gov. Mess., 6/7/2005, June 07, 2005


         Texas Governor s Message, June 7, 2005, TX Gov. Mess., 6/7/2005, June 07, 2005


Acts 2001, 77th Leg., ch. 218, § 11, eff. Sept. 1, 2001


    Reports


         Texas Bill Analysis, 2001 Regular Session, House Bill 1178, TX B. An., H.B. 1178, 7/9/2001, July 09, 2001


         Texas Bill Analysis, 2001 Regular Session, House Bill 1178, TX B. An., H.B. 1178, 4/23/2001, April 23,
         2001


         Texas Bill Analysis, 2001 Regular Session, House Bill 1178, TX B. An., H.B. 1178, 4/11/2001, April 11,
         2001


         Texas Bill Analysis, 2001 Regular Session, House Bill 1178, TX B. An., H.B. 1178, 3/1/2001, March 01,
         2001


         Texas Bill Analysis, 2001 Regular Session, House Bill 1178, TX B. An., H.B. 1178, 2/23/2001, February 23,
         2001


    Journals


         Texas House Journal, 77th Legislature, Regular Session, 80th Legislative Day, TX H.R. Jour., 2001 Reg.
         Sess. No. 80, May 23, 2001


         Texas House Journal, 77th Legislature, Regular Session, 72nd Legislative Day, TX H.R. Jour., 2001 Reg.
         Sess. No. 72, May 11, 2001




                                    © 2015 Thomson Reuters. All rights reserved.
TX HUM RES § 42.072                                                                                       Page 13
V.T.C.A., Human Resources Code § 42.072




       Texas Senate Journal, 77th Legislature, Regular Session, 70th Legislative Day, TX S. Jour., 2001 Reg. Sess.
       No. 70, May 10, 2001


       Texas House Journal, 77th Legislature, Regular Session, 71st Legislative Day, TX H.R. Jour., 2001 Reg.
       Sess. No. 71, May 10, 2001


       Texas House Journal, 77th Legislature, Regular Session, 70th Legislative Day, TX H.R. Jour., 2001 Reg.
       Sess. No. 70, May 09, 2001


       Texas Senate Journal, 77th Legislature, Regular Session, 69th Legislative Day, TX S. Jour., 2001 Reg. Sess.
       No. 69, May 09, 2001


       Texas Senate Journal, 77th Legislature, Regular Session, 64th Legislative Day, Continued, TX S. Jour., 2001
       Reg. Sess. No. 64, May 03, 2001


       Texas House Journal, 77th Legislature, Regular Session, 65th Legislative Day, Continued, TX H.R. Jour.,
       2001 Reg. Sess. No. 65, May 03, 2001


       Texas Senate Journal, 77th Legislature, Regular Session, 58th Legislative Day, TX S. Jour., 2001 Reg. Sess.
       No. 58, April 24, 2001


       Texas Senate Journal, 77th Legislature, Regular Session, 47th Legislative Day, TX S. Jour., 2001 Reg. Sess.
       No. 47, April 03, 2001


       Texas House Journal, 77th Legislature, Regular Session, 46th Legislative Day, TX H.R. Jour., 2001 Reg.
       Sess. No. 46, April 02, 2001


       Texas Senate Journal, 77th Legislature, Regular Session, 46th Legislative Day, TX S. Jour., 2001 Reg. Sess.
       No. 46, April 02, 2001


       Texas House Journal, 77th Legislature, Regular Session, 44th Legislative Day, Continued, TX H.R. Jour.,
       2001 Reg. Sess. No. 44, March 29, 2001


       Texas House Journal, 77th Legislature, Regular Session, 45th Legislative Day, TX H.R. Jour., 2001 Reg.
       Sess. No. 45, March 29, 2001


       Texas House Journal, 77th Legislature, Regular Session, 30th Legislative Day, TX H.R. Jour., 2001 Reg.
       Sess. No. 30, March 05, 2001




                                 © 2015 Thomson Reuters. All rights reserved.
TX HUM RES § 42.072                                                                                                   Page 14
V.T.C.A., Human Resources Code § 42.072




         Texas House Journal, 77th Legislature, Regular Session, 16th Legislative Day, TX H.R. Jour., 2001 Reg.
         Sess. No. 16, February 07, 2001


            § 42.072. License, Listing, or Registration Denial, Suspension, or Revocation


CREDIT(S)


Acts 1979, 66th Leg., p. 2365, ch. 842, art. 1, § 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 111, ch. 23,
§ 2, eff. Aug. 29, 1983; Acts 1993, 73rd Leg., ch. 977, § 1, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, § 5.95(49),
eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1022, § 37, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1063, § 7, eff.
Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1217, § 13, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 218, § 11, eff. Sept. 1,
2001; Acts 2005, 79th Leg., ch. 268, § 1.107, eff. Sept. 1, 2005; Acts 2005, 79th Leg., ch. 526, § 3, eff. Sept. 1, 2005;
Acts 2009, 81st Leg., ch. 720, § 13, eff. Sept. 1, 2010; Acts 2011, 82nd Leg., ch. 1082 (S.B. 1178), § 8, eff. Sept. 1,
2011; Acts 2015, 84th Leg., ch. 1 (S.B. 219), § 4.237, eff. April 2, 2015.


HISTORICAL AND STATUTORY NOTES


2013 Main Volume


Section 21(a) of Acts 2009, 81st Leg., ch. 720 provides:


“Sec. 21. (a) The change in law made by this Act to Subsection (c), Section 42.072, Human Resources Code, applies
only to the issuance of a license, listing, registration, or certification to a person whose license, listing, registration, or
certification is revoked or whose application for a license, listing, registration, or certification is denied for a sub-
stantive reason on or after the effective date [Sept. 1, 2010] of this Act. The issuance of a license, listing, registration,
or certification to a person whose license, listing, registration, or certification was revoked or whose application for a
license, listing, registration, or certification was denied for a substantive reason before the effective date of this Act is
governed by the law in effect when the license, listing, registration, or certification was revoked or the application was
denied for a substantive reason, and the former law is continued in effect for that purpose.”


Prior Laws:


    Acts 1939, 46th Leg., p. 544.


    Acts 1941, 47th Leg., p. 914, ch. 562, § 1.


    Acts 1949, 51st Leg., p. 743, ch. 402, § 1.


    Vernon's Ann.Civ.St. art. 695c, § 8(a), subsec. 7.


    Acts 1975, 64th Leg., p. 2248, ch. 708, §§ 19, 26.




                                      © 2015 Thomson Reuters. All rights reserved.
TX HUM RES § 42.072                                                              Page 15
V.T.C.A., Human Resources Code § 42.072




    Vernon's Ann.Civ.St. art. 695a-3, § 19.


(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.




                                  © 2015 Thomson Reuters. All rights reserved.